Motion Denied; Order filed December 17, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-01019-CV
                                ____________

                        NEWELL M. EVANS, Appellant

                                       V.

                      THEODORE P. FULLER, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 11-DCV-187877


                                    ORDER

      The trial court found appellant to be not indigent on May 13, 2015.
Appellant filed a motion challenging that finding. See Tex. R. App. P. 20.1(j)(1).
This court granted his motion and issued an order on June 15 deeming appellant
indigent for purposes of appeal.

      On September 2, 2015 the court ordered Elizabeth Wittu, the official court
reporter, to file the reporter’s record within 30 days. Wittu filed a notice on
September 8, 2015 stating appellant had been found to be not indigent, but the
notice did not refer to this court’s subsequent order deeming him indigent.

       On October 5, 2015 Wittu filed a motion for extension of time to file the
record stating appellant had not designated which portions of the record he wanted
her to prepare and file. The court granted her motion until November 5, 2015, and
noted that no further extensions would be granted absent exceptional
circumstances.

       Wittu filed another notice on December 1 stating that appellant had not
designated the portions of the record he wanted. On December 2, 2015 the court
ordered appellant to designate the record and provide proof of his designation by
December 9, 2015. Appellant filed a response on December 8, 2015 that said he
made his designations in January 2015. Proof of the designations was attached to
the response.

       On December 11, 2015 Wittu asked for an extension to file the record. We
DENY the motion and order as follows:

       We order Elizabeth Wittu to file the record in this appeal by January 11,
2016. No further extensions will be granted. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If Wittu does not timely file the record as ordered, we will issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                   PER CURIAM